Citation Nr: 1500021	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back bulging disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In his July 2012 substantive appeal, the Veteran requested a hearing at the RO (also known as a Travel Board hearing) before a Veterans Law Judge.  He subsequently withdrew his request for the hearing in July 2013.  See 38 C.F.R. § 20.704(e) (2014). 

As a preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the records in Virtual VA and VBMS reveals that all documents contained therein are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran does not currently have a diagnosis of a lower back bulging disc.


CONCLUSION OF LAW

The criteria for service connection for a lower back bulging disc have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between an appellant's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the RO sent the Veteran a letter in May 2011, prior to the initial adjudication, which provided information as to what evidence was required to substantiate the claim and the division of responsibilities between the VA and the claimant in developing the appeal.  The letter also explained how the VA would determine the disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's service personnel, service treatment and private medical records have been associated with the claims folder.  The Board notes that the Veteran has submitted a statement indicating he underwent a magnetic resonance imaging (MRI) procedure in the 1970's and was diagnosed at that time with bulging discs.  The Board has carefully reviewed the statement and concludes that no available outstanding evidence has been identified.  Although the Veteran has reported private treatment for his back in the mid-1970s, he has not submitted any records thereof.  Likewise, he has not returned a completed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) that would allow VA to attempt to obtain them for him.  The Veteran has not identified this provider by name, stating only that the name of the doctor would be contained in his contemporary medical records.  The Board reviewed the whole of the Veteran's medical records and was unable to find any name of, or reference to, an earlier provider.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008) (finding that VA's duty is to assist the Veteran in developing his claim, rather than to develop the entire claim with the Veteran performing a passive role).  As such, evidence that may have been favorable to the Veteran's claim was not available and, thus cannot be considered in this appeal. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim; however, the Board finds that such is not necessary in the instant case with regard to the Veteran's claim for a lower back bulging disc.  Specifically, as will be discussed below, there is no evidence of record showing that the Veteran is diagnosed with a lower back bulging disc.  A review of the Veteran's STRs and post-service medical records shows no diagnosis of a lower back bulging disc.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his lower back bulging disc claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran claims that he currently suffers from a lower back bulging disc as the result of his active service.  Specifically, he contends that while serving aboard the U.S.S. Towers, he was carrying a container of liquid down a ladder and fell thirty feet onto his lower back, which caused a bulging disc.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The evidence of record, to include service treatment records and post-treatment private medical records, is silent as to the diagnosis of, or treatment for, a lower back bulging disc. 

The Veteran's STRs show a single complaint of back pain, made in conjunction with complaints of chest pain, in August 1969.  At that time, it was noted that it had been a week since the pain had started.  There was no indication that any treatment was given for the back pain.  The STRs are otherwise silent as to any complaints, treatment, or diagnosis for any back condition. 

In the Veteran's January 1970 Report of Medical Examination, undertaken for purposes of his discharge, the examiner noted that the Veteran's spine and other musculoskeletal systems were normal. 

Further, the Veteran's private medical records indicate that during physical examinations performed by his private physician in July 2004, June 2006, February 2007, July 2007, July 2009 and July 2010, it was specifically noted that the Veteran had no complaints of a backache.  

In light of the evidence above, the Board finds that service connection for a lower back bulging disc is not warranted because the Veteran does not have a lower back bulging disc.  Therefore, he does not fulfill the first Caluza element and, as such, his claim must fail. 
The Board notes that the Veteran has contended that he experiences back pain and has a lower back bulging disc.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters, supra.

Here, the Board finds that the question regarding whether the Veteran has a current diagnosis of a lower back bulging disc is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to report that he experiences back pain, he cannot, as a layperson, provide competent medical evidence establishing a diagnosis of a bulging disc.  As such, any lay assertions in this regard have no probative value.

The Board finds that service connection for a lower back bulging disc is not warranted.  Absent competent evidence reflecting the presence of the claimed disability during the appeal period, a basis upon which to establish service connection for a lower back bulging disc has not been presented, and the claim must be denied.  See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lower back bulging disc.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for a lower back bulging disc is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


